Title: To George Washington from J.H. Imlay, 15 November 1796
From: Imlay, J.H.
To: Washington, George


                        
                            
                            New Jersey House of Assembly, November 15th 1796.
                        
                        The house of Assembly calling to mind the approaching period, at which the
                            President of the United States has declared his intention of retiring from public to
                            private life, embrace with pleasure this early occasion to express their own, and in their
                            opinion the Sentiments of their constituents, suggested by that approaching event.
                        Resolved unanimously, That the wisdom, firmness and patriotism of the President
                            of the United States, during his administration, and his faithful and highly important
                            services rendered to the Government of the Union, at the most critical and interesting
                            periods of its existence, have a just claim to the thanks and approbation of this house.
                        
                        Resolved unanimously, that the late address of the President to the citizens
                            of the United States, is in the opinion of this house, replete with sentiments of political
                            wisdom, truth and justice, and merits our grateful acknowledgement—and while we sincerely
                            regret and lament his determination to retire from the superintendence of the Government of
                            the United States, the anxiety and solicitude which we sensibly and irresistably feel on
                            this occasion, are in some degree diminished, by the hope and expectation, that his Successor
                            in office, will be emulous to imitate his virtues and pursue the wise and wholsome system
                            of politics, which has so conspicuously distinguished his administration, and so
                            effectually secured to us the inestimable blessings of Peace, and the present unparallelled
                            prosperity of our country.
                        Ordered, that the foregoing resolutions be sent to council for concurrence; and
                            that the Speaker of the house of Assembly, be requested to present a copy thereof to the
                            President of the United States. By order of the house.
                        
                            J. H. Imlay
                            Speaker of the
                            House of Assembly
                            
                        
                    